DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0030023 (Buhler).
Buhler discloses a polymer composition comprising:
51 to 94 wt.% of a semi-crystalline copolyamide 66/6I/6T (embraces Applicants’ semi-aromatic copolyamide (A) and meets content thereof) containing
(a1) 47 to 90 wt.% PA 66 units derived from adipic acid and hexamethylene diamine (meets Applicants’ repeat unit (a-2) derived from a C6 aliphatic dicarboxylic acid and a C6 aliphatic diamine and overlaps molar content thereof),
(a2) 7 to 50 wt.% PA 6I units derived from isophthalic acid and hexamethylene diamine (meets Applicants’ repeat unit (a-1) derived from a C8 aromatic dicarboxylic acid and a C6 aliphatic diamine and overlaps molar content thereof, or an additional repeat unit), and
(a3) 3 to 40 wt.% PA 6T units derived from terephthalic acid and hexamethylene diamine (meets Applicants’ repeat unit (a-1) derived from a  C8 aromatic dicarboxylic acid and a C6 aliphatic diamine and overlaps molar content thereof, or an additional repeat unit);
1 to 9 wt.% of a polyamide 6T/6I/66 or 6T/6I/6 prepolymer (not precluded from present claims); and
5 to 40 wt.% of an amorphous copolyamide 6I/6T (embraces Applicants’ amorphous copolyamide (B) and meets content thereof) containing
(c1) 40 to 90 wt.% of PA 6I units (meets Applicants’ repeat unit (b-1) derived from isophthalic acid and a C6 aliphatic diamine and overlaps molar content thereof), and
(c2) 50 to 10 wt.% of PA 6T units (meets Applicants’ repeat unit (b-2) derived from terephthalic acid and a C6 aliphatic diamine and overlaps molar content thereof)
(e.g., abstract, [0039-0054], [0078], examples, claim 1 and 2).  The polymer compositions are useful for the production of fibers [0078] (meets Applicants’ filament form).
Buhler exemplifies various (A) semi-crystalline copolyamides 66/6I/6T (Table 1) (meets Applicants’ semi-aromatic copolyamide (A) which does not preclude the presence of an additional aromatic repeat unit 6I or 6T) and (B) amorphous copolyamide 6I/6T having a 67/33 ratio [0084] (meets Applicants’ amorphous copolyamide (B)).  That is, given the open-ended “comprises” term and the plural recitation “aromatic repeat units” defining (a-1), the presently claimed copolyamide (A) is open to the inclusion of an additional aromatic repeat unit other than (a-1) or a combination of different aromatic repeat units (a-1).  
In essence, Buhler’s examples (e.g., Examples B13, B14, B27) comprising said (A) semi-crystalline copolyamide 66/6I/6T and (B) amorphous copolyamide 6I/6T differ from present claim 1 in that the semi-crystalline copolyamide 66/6I/6T content is below that presently claimed and the composition is not in filament form. With respect to the first difference, inasmuch as Buhler discloses (claim 2) the use of 51 to 94 wt.% of a semi-crystalline copolyamide 66/6I/6T, it would have been obvious to one having ordinary skill in the art to formulate a polymer composition comprising (A) 55 to 94 wt.% of the exemplified semi-crystalline copolyamide 66/6I/6T (meets Applicants’ semi-aromatic copolyamide (A) and content thereof) for its expected additive effect and with the reasonable expectation of success.  Case law holds that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating criticality for the claimed ranges.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233. With respect to the second difference, it is within the purview of Buhler’s inventive disclosure [0078], and obvious to one having ordinary skill in the art, to produce fibers (meets Applicants’ filament) with the reasonable expectation of success.
	As to claims 2 and 3, Buhler’s copolyamide 66/6I/6T contains PA 66/6T. 
	As to claim 3, Buhler discloses amorphous copolyamide 6I/6T.
	As to claims 4 and 5, inasmuch as Buhler discloses (claim 2) the use of 51 to 94 wt.% of a semi-crystalline copolyamide 66/6I/6T, it would have been obvious to one having ordinary skill in the art to formulate a polymer composition comprising (A) 60 to 94 wt.%, or 65 to 90 wt.%, of the exemplified semi-crystalline copolyamide 66/6I/6T (meets Applicants’ semi-aromatic copolyamide (A) and content thereof) for its expected additive effect and with the reasonable expectation of success.
As to claim 6, Buhler’s copolyamide 66/6I/6T is derived from terephthalic acid. 
As to claim 7, Buhler exemplified (A) semi-crystalline copolyamides 66/6I/6T (Table 1) meets the claimed (a-1) and (a-2) requirements. 
	As to claim 8, inasmuch as Buhler’s amorphous copolyamide 6I/6T comprises (c1) 40 to 90 wt.% of PA 6I units and (c2) 50 to 10 wt.% of PA 6T units, the use of a copolyamide 6I/6T meeting the requirements of the present claim would have been within the purview of one having ordinary skill in the art.
As to product-by-process claim 9, it is not seen that the patentability of a product depends on its method of production. The presently claimed article appears to be the same as a product produced from Buhler’s above-described polymer composition even though it is not made from a fused filament fabrication process, In re Thorpe, 227 USPQ 964.
As to claims 10, 12 and 13, inasmuch as a product produced from Buhler’s above-described polymer composition meets the claimed product in terms of polymer composition, it is reasonably believed that it would necessarily possess the same properties because the properties are intrinsically linked to the chemical identity and formulation of a composition. “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under both 35 U.S.C. 102 and 103 is appropriate (MPEP 2112).
Claims 1-10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0022786 (Topoulos).
Topoulos discloses a polymer composition comprising:
a) 10-30 wt.% of an amorphous semi-aromatic polyamide comprising repeat units derived from at least two different aromatic dicarboxylic acids and an aliphatic diamine, such as PA 6I/6T (meets Applicants’ amorphous copolyamide (B) and content thereof) containing 70 wt.% of PA 6I units (meets Applicants’ repeat unit (b-1) derived from isophthalic acid and a C6 aliphatic diamine and molar content thereof) and 30 wt.% of PA 6T units (meets Applicants’ repeat unit (b-2) derived from terephthalic acid and a C6 aliphatic diamine and molar content thereof);
b) 20-40 wt.% of a semi-crystalline polyamide comprising repeat units derived from an aliphatic dicarboxylic acid, an aromatic dicarboxylic acid, and an aliphatic diamine with a 4/1 to 3/1 molar ratio of aliphatic dicarboxylic acid to aromatic dicarboxylic acid, such as PA 612/6T (meets Applicants’ semi-aromatic copolyamide (A) and content thereof); and
c) 35-65 wt.% of glass reinforcement agent (not precluded from present claims)
 (e.g., abstract, [0012-0020], [0088], examples, claims).  The polymer compositions can be extruded in the form of strands [0088] (meets Applicants’ filament form).
Topoulos exemplifies semi-crystalline PA 612/6T-A (75:25) and PA 612/6T-B (70:30) [0075-0076] (meets Applicants’ semi-aromatic copolyamide A) and molar contents thereof) and amorphous PA 6I/6T (70:30) [0074] (meets Applicants’ amorphous copolyamide B) and molar content thereof). In essence, Topoulos’ examples (Table 1) comprising said semi-crystalline polyamide and amorphous polyamide differ from present claim 1 in that it is unclear whether the compositions are in filament form. To the extent Topoulos discloses that the compositions can be extruded into strands [0088], it would have been obvious to one having ordinary skill in the art to produce strands (meets Applicants’ filament) with the reasonable expectation of success.
As to claims 2 and 3, Topoulos exemplifies PA 612/6T. 
	As to claim 3, Topoulos exemplifies amorphous PA 6I/6T.
	As to claim 4, Topoulos’ examples E1 and E2 meet the claimed weight percentages when based on the sum of the weights of the semi-crystalline polyamide and amorphous polyamide.
As to claim 5, inasmuch as Topoulos discloses the use of 10-30 wt.% of an amorphous semi-aromatic polyamide and 20-40 wt.% of a semi-crystalline polyamide,   it would have been obvious to one having ordinary skill in the art to formulate a polymer composition meeting the claimed weight percentages when based on the sum of the weights of the semi-crystalline polyamide and amorphous polyamide for the expected additive effect and with the reasonable expectation of success.
As to claim 6, Topoulos’ PA 612/6T is derived from terephthalic acid. 
As to claim 7, Topoulos’ exemplified PA 612/6T appears to meet the claimed (a-1) and (a-2) requirements. 
As to claim 8, Topoulos’ exemplified amorphous PA 6I/6T appears to meet the claimed (b-1) and (b-2) requirements. 
As to product-by-process claim 9, it is not seen that the patentability of a product depends on its method of production. The presently claimed article appears to be the same as a product produced from Topoulos’ above-described polymer composition even though it is not made from a fused filament fabrication process, In re Thorpe, 227 USPQ 964.
As to claims 10, 12 and 13, inasmuch as a product produced from Topoulos’ above-described polymer composition meets the claimed product in terms of polymer composition, it is reasonably believed that it would necessarily possess the same properties because the properties are intrinsically linked to the chemical identity and formulation of a composition. “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under both 35 U.S.C. 102 and 103 is appropriate (MPEP 2112).
Response to Arguments
The terminal disclaimer filed on May 27, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 17/043,010 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Accordingly, the provisional nonstatutory double patenting rejection has been withdrawn.
Applicant's arguments filed May 27, 2022 have been fully considered but they are not persuasive in overcoming the 35 USC 103 rejection over US 2004/0030023 (Buhler). 
Applicants’ contention that the semi-aromatic copolyamide (A) does not comprise more than one aromatic repeat unit is not well taken. Claim 1, as amended, recites that copolyamide A comprises (a-1) aromatic repeat units derived from “one” aromatic dicarboxylic acid. Given the open-ended “comprises” term, however, the copolyamide (A) does not preclude the presence of an additional aromatic repeat unit other than (a-1).  Moreover, given the plural recitation “aromatic repeat units” defining (a-1), copolyamide (A) embraces a first (a-1) 6I repeat unit, which is derived from a single aromatic dicarboxylic acid, in combination with a second (a-1) 6T repeat unit, which is also derived from a single aromatic dicarboxylic acid. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA L. WOODWARD/Primary Examiner, Art Unit 1765